DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to application filed on 09/16/2021. Claims 2-21 are pending examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7,15-16  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
 Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: “the lock apparatus is configured to display a second alert based on the unauthorized event.” And “ the second alert is displayed via an output element of the lock apparatus comprising one or more of a light emitting diode, a motor, or a buzzer. “ .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2,5-10,15-18,20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by (ALNADWI; Publication  No US 20140085087).
As per claim 2, ALNADWI discloses a computer-implemented method, comprising: identifying, at an electronic device, an authenticated connection between the electronic device and a lock apparatus, the authenticated connection comprising at least one wireless link ([0015] mobile phone MP establishing wireless communication with door lock 10); 
receiving, at the electronic device from the lock apparatus, via the authenticated connection, an alert based on an unauthorized event at the lock apparatus ([0023] mobile phone MP receives an alert to possible unauthorized access from the door lock 10); 
in response to receiving the alert, displaying, at the electronic device, via a graphical user interface, a message notifying a user of the unauthorized event ([0023] graphical user interface is inherent since receiving the alert in a form of text messages or the like ,see mobile phone MP in fig. 1).  
As per claim 5, ALNADWI discloses the computer-implemented method of claim 2, wherein the alert is received based on the unauthorized event triggering an interrupt at the lock apparatus ([0025]).  
As per claim 6, ALNADWI discloses The computer-implemented method of claim 2, wherein the lock apparatus is configured to display a second alert based on the unauthorized event ([0023]).  
As per claim 7, ALNADWI discloses The computer-implemented method of claim 6, wherein the second alert is displayed via an output element of the lock apparatus comprising one or more of a light emitting diode, a motor, or a buzzer ([0023]).   
As per claim 8, ALNADWI discloses The computer-implemented method of claim 2, wherein the electronic device includes one or more of a cellular phone, a smart phone, a media device, a pager, a portable 2 ActiveUS 189290195v.1Application No. 17/340,354Docket No.: 2209633.00121US6 Amendment dated September 16, 2021 First Preliminary Amendment computer, a personal computer, a tablet computer, a personal digital assistant, or a wearable computer ([0015]).  
As per claim 9, ALNADWI discloses The computer-implemented method of claim 2, wherein the at least one wireless link includes at least one of a Bluetooth link, a Wi-Fi link, a near field communication (NFC) link, a ZigBee link, or an ANT link ([0015]).    
As per claim 10,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 14,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.
As per claim 15,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 6 as stated above.
As per claim 16,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 7 as stated above.
As per claim 17,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 8 as stated above.
As per claim 18,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 9 as stated above.
As per claim 20,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.

                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4,12-13,21 are rejected under 35 U.S.C. 103 as being unpatentable (ALNADWI; Publication  No US 20140085087) in view of (Kellen;  Publication  No US 20120126978) .
As per claim 3, ALNADWI do not explicitly disclose displaying the message comprises overlaying a pop-up message on the graphical user interface.  
However, Kellen show in Fig.7 and [0058] displaying intrusion message 702 indicates occurred intrusion .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine ALNADWI and Kellen by incorporating the teaching of Kellen into the method of ALNADWI .
One skilled in the art would be motivated to modify ALNADWI and Kellen as described above in order to indicates the specific location of an intrusion .
As per claim 4, ALNADWI and Kellen disclose the computer-implemented method of claim 3, wherein the pop-up message is overlaid on a portion of the graphical user interface that occupies less than a total area of the graphical user interface (Kellen Fig.7 and [0058]).  
As per claim 12,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
As per claim 13,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.
As per claim 21,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable (ALNADWI; Publication No US 20140085087) in view of (Myers; Publication No US 20110311052) .
As per claim 10, ALNADWI do not explicitly disclose identifying the authenticated connection comprises: establishing, at the electronic device, a first connection with the lock apparatus; retrieving, at the electronic device from a database, credentials; submitting, from the electronic device to the lock apparatus, via the first connection, the credentials.  
Myers discloses identifying the authenticated connection comprises: establishing, at the electronic device, a first connection with the lock apparatus; retrieving, at the electronic device from a database, credentials; submitting, from the electronic device to the lock apparatus, via the first connection, the credentials ([0021] and Fig.1) .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine ALNADWI and Myers by incorporating the teaching of Myers into the method of ALNADWI .
One skilled in the art would be motivated to modify ALNADWI and Myers as described above in order to wirelessly enabling locking device.
As per claim 19,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 10 as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687